DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 36-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on June 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,906,653; 10,147,106; and 10,528,974 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 07, 2021 was filed after the mailing date of the Non-Final Office Action on December 07, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 36-39, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0209673) in view of Madhavapeddi et al. (hereinafter “Madhavapeddi”, US 2014/0136331), and further in view of Macgillivray (US 2017/0228789).
Regarding claim 36, Park discloses a computer-implemented method for automatically sending an offer message from a business to a targeted plurality of mobile devices connected to a network (i.e., connecting merchants to targeted consumers as described in Abstract), wherein the offer message is configured to prompt users of the targeted plurality of mobile devices to call the business, the method comprising: 
receiving, at the server, a campaign definition from the business (i.e., merchant creates its own coupon offering as described in paragraph 0061), wherein the campaign definition comprises criteria comprising contents of an offer message, a telephone number, and a duration of time for the campaign to be active (i.e., coupon offers created by the merchant include criteria (e.g., content, contact information, and expiration dates) as described in paragraphs 0061 and as shown in Fig. 8);
Park, however, does not expressly disclose the remaining features of this claim.

receiving, at the server (i.e., advertising server 130), a campaign definition from the business (i.e., which of the smartphones 120 should be targeted with offers, when and how the advertising server 130 should offer the service as described in paragraph 0028), wherein the campaign definition comprises criteria comprising a plurality of Mobile Station International Subscriber Directory Numbers (MSISDNs) associated with the targeted plurality of mobile devices to be targeted by the campaign 
(i.e., smartphones 120 as described in paragraph 0028), and 
sending the communication to the targeted plurality of mobile devices connected to a network via the plurality of MSISDNs (i.e., indicating which of the smartphones 120 should be targeted with the offer of the service as described in paragraph 0028).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to increase the merchants’ revenue.  
The combination of Park, and Madhavapeddi does not expressly disclose the remaining features of this claim.
Furthermore, Macgillivray discloses formatting electronic promotional material for mobile devices.  Macgillivray also discloses:
preparing, at the server, a communication comprising: 
the contents of the offer message and one or more actionable response options (i.e., the ad 255 provides the user with a soft command 246 as described in paragraph 
executable instructions for displaying the offer message (i.e., displaying an electronic promotion item 255 as described in paragraph 0043, and as shown in Fig. 2) and the one or more actionable response options on the screen of a mobile device (i.e., the ad 255 provides the user with a soft command 246 as described in paragraph 0043, and as shown in Fig. 2). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to entice and make it more convenient for the user to quickly contact the service provider.  

Regarding claim 37, Park, Madhavapeddi, and Macgillivray disclose all limitations recited within claims as described above.  Macgillivray also discloses wherein the communication further comprises executable instructions configured to launch an application on the targeted plurality of mobile devices (i.e., an application that enables the ad is displayed as shown in Fig. 2).  

Regarding claim 38, Park, Madhavapeddi, and Macgillivray disclose all limitations recited within claims as described above.  Macgillivray also discloses 

Regarding claim 39, Park, Madhavapeddi, and Macgillivray disclose all limitations recited within claims as described above.  Macgillivray also discloses logging the plurality of responses (i.e., the responses to ads is directed back to the system 400 and logged in the ad log 435 as described in paragraph 0067).  

Regarding claim 42, Park, Madhavapeddi, and Macgillivray disclose all limitations recited within claims as described above.  Macgillivray also discloses updating an offer message counter database with the number of the targeted plurality of mobile devices (paragraph 0067).  


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Madhavapeddi, in view of Macgillivray, and further in view of Busch (US 2012/0303455).
Regarding claim 40, Park, Madhavapeddi, and Macgillivray disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to increase the effectiveness and revenue for the businesses. 


Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Madhavapeddi, in view of Macgillivray, and further in view of Deshpande (US 2010/0198696).
Regarding claim 41, Park, Madhavapeddi, and Macgillivray disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Deshpande discloses methods and systems for creating interactive advertisements.  Deshpande also discloses sending a follow-up message to the targeted plurality of mobile devices, the follow-up message comprising one or more of a confirmation message and a thank you message (paragraph 0026).  

The motivation/suggestion for doing so would have been to clearly indicate the completion of a transaction.


Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Madhavapeddi, in view of Macgillivray, and further in view of Monsowitz et al. (hereinafter “Monsowitz”, US 10,540,693).
Regarding claim 43, Park, Madhavapeddi, and Macgillivray disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Monsowitz discloses advertisements responsive to coupon states.  Monsowitz also discloses determining whether a previous offer message has been sent to at least one of the plurality of MSISDNs, thereby identifying a contacted mobile device if a previous offer message had been sent to one of the plurality of MSISDNs (col. 1, lines 44-56 and Fig. 1); and 
counting how many previous offer messages have been sent to the contacted mobile device (col. 1, lines 44-56, and Fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to make the best use of the marketing opportunity. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644